Per Curiam:

We are unable to find any point raised by the appeal which is not concluded by the findings of fact made by the court. As to the personal liability of Fleming, the findings show that he had no interest in the note, and signed it for the association as manager. Oral evidence was admissible' to show *294that it was the obligation of the company and not his own. (Grocer Co. v. Lackman, 75 Kan. 34, 88 Pac. 527.) The evidence sustains the finding that the chattel mortgage was not given in fratíü of creditors, and the court properly discharged the attachment. We do not attach much importance .to the fact that Fleming urged his friends and others not to bid against him at the sale. Although he had been acting as manager of the store for the mortgagees, it appears that he had been, discharged and that he had nothing to do with the conduct of the sale. In view of all we can gather from the record, he had a right to buy at the sale as cheaply as possible. He was the only unsecured creditor; he had lost his fortune in the transaction by which he sold the business to the association; he had voluntarily waived his claim at the time the stock was mortgaged to the other creditors; and, apparently, he thought he saw a chance to recoup some of his loss if he could purchase the remnant of the stock at the public sale at a reasonable price. He made no bid personally, and the evidence does not conclusively show, nor is there a finding, that he was in fact interested in the purchase. The conclusions of law are sustained by the findings, and the judgment is affirmed.